 1                          UNITED STATES DISTRICT COURT
 2                        SOUTHERN DISTRICT OF CALIFORNIA
 3
 4   STATE OF WASHINGTON, et al.,             Case No. 3:18-cv-1979-DMS
 5                   Plaintiffs,              ORDER ON DEFENDANTS’
                                              MOTION TO EXTEND TIME TO
 6          vs.                               FILE
                                              ANSWER OR OTHERWISE
 7   UNITED STATES OF AMERICA, et             RESPOND
 8   al.,
 9                   Defendants.
10
11
12          Before the Court is Defendants’ Motion to Extend Time to File Answer or
13   Otherwise Respond. For the reasons stated in the Defendants’ Motion, the Court
14   finds that good cause supports the requested 45-day extension. Accordingly,
15   Defendants’ deadline to file an Answer to the Complaint is extended through
16   Thursday, January 10, 2018.
17   Dated: November 26, 2018
18
19
20
21
22
23
24
25
26
27
28
